DETAILED ACTION
Claims 1-17 are pending.
The office acknowledges the following papers:
IDS filed on 5/13/2020,
Oath and Power of Attorney filed on 3/17/2020.

	Allowable Subject Matter
Claim 15 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
A combination of Rusu (U.S. 2016/0092396) and Seshadri et al. (U.S. 9,207,994) are the closest references to reading upon some, but not all of the claimed limitations of claim 15. Rusu disclosed a custom-built system-on-chip system including multiple sets of homogeneous processor cores. Seshadri disclose a task scheduler that uses a first and second threshold to activate/deactivate processor cores on demand. However, Seshadri failed to teach activating first/second components in response to decreasing demands for first/second components. Additionally, Seshadri failed to teach deactivating first/second components in response to increasing demands for first/second components.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 3/13/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations from claims 9-10, the activating/deactivating limitations from claim 15, the receiving indications from claims 16-17, and the permanently enabling/disabling component limitations from claims 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “permanently enable a number of the first number of homogeneous first components that match the designated number and permanently disable any remaining ones of the first number of homogeneous first components that exceed the designated number” (emphasis added). Claim 17 recites “permanently enable a number of the second number of homogeneous second components that match the second designated number and permanently disable any remaining ones of the second number of homogeneous second components that exceed the designated number” (emphasis added). Paragraphs 6 and 26-27 mention permanently enabling and disabling cores on the system-on-chip. However, the specification makes no mention of how expansive the term permanent is to be interpreted. Permanent could be interpreted as enabling cores and disabling cores while power is applied to the SoC setup. Permanent could be interpreted as enabling cores and disabling cores until the entire SoC setup is no longer usable. Permanent could be interpreted in a cloud computing setup where a customer is allocated enabled cores and is not allocating remaining cores on a SoC setup based on payment of fees. It’s unclear if permanently enabling components/cores are considered enabled if moved into a low power state mode where no processing occurs. It’s unclear if permanently enabling components/cores are considered enabled if they are later subject to overall core failure. It’s unclear if permanently enabling components/cores are considered enabled if power is removed during rebooting or a power-down scenario. It’s unclear if permanently disabled components/cores can be later allocated by the controller for other processing not related to the received indication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rusu (U.S. 2016/0092396), in view of Seshadri et al. (U.S. 9,207,994).
As per claim 1:
Rusu disclosed a processor, comprising: 
a first set of multicore processing components, the first set of multicore processing components including a plurality of homogeneous first components (Rusu: Figures 6, 8, and 15 elements 600, 803, and 1501, paragraphs 59, 69, 76, and 83)(The set of large cores comprising i7 cores/Xeon cores reads upon the first set of multicore processing components.); 
a second set of multicore processing components, the second set of multicore processing components including a plurality of homogeneous second components that are functionally different from the first components (Rusu: Figures 6, 8, and 15 elements 600, 803, and 1503, paragraphs 59, 69, 81, and 83)(The set of Atom cores reads upon the second set of multicore processing components.).
Rusu failed to teach a component controller coupled to the first set of components and second set of components, the component controller: selectively activating the first components and the second components in response to increasing processing demand; and selectively deactivating the first components and the second components in response to decreasing processing demand.
However, Seshadri combined with Rusu disclosed a component controller coupled to the first set of components and second set of components (Seshadri: Figures 2 elements 212 and 216, column 3 lines 31-62)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed a scheduler to assign tasks to a heterogeneous set of processor cores. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution.), the component controller: 
selectively activating the first components and the second components in response to increasing processing demand (Seshadri: Figures 4-5 elements 406, and 504-508, column 4 lines 44-67 continued to column 5 lines 1-4, column 5 lines 17-26, and column 6 lines 56-67 continued to column 7 lines 1-3)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple high workload thresholds for unshielding idle heterogeneous processor cores (i.e. activating) for task allocation. When the average workload exceeds a first threshold, a processor core is added to allow for additional scheduling. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution.); and
selectively deactivating the first components and the second components in response to decreasing processing demand (Seshadri: Figures 4-5 elements 408 and 510-516, column 4 lines 44-63, column 5 lines 5-26, and column 7 lines 4-30)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple low workload thresholds for shielding active heterogeneous processor cores (i.e. deactivating) from task allocation. When the average workload falls below a second threshold, a processor core is shielded from being assigned additional tasks. Once the shielded processor core finishes all assigned tasks to completion, the processor core transitions to a reduced power state. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution.).
Rusu disclosed a custom server processor package, but doesn’t make any mention of execution on any parts of the server processor. The advantage of the task scheduler of Seshadri is that it activates and deactivates processor cores based on average workloads. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the task scheduler of Seshadri into the server processor of Rusu for the advantage of scheduling and executing workloads. 
As per claim 2:
Rusu and Seshadri disclosed the processor of claim 1, wherein the first components are homogeneous central processing units (Rusu: Figures 6, 8, and 15 elements 600, 803, and 1501, paragraphs 59, 69, 76, and 83)(The set of large cores comprising i7 cores/Xeon cores reads upon the first set of multicore processing components.).
As per claim 3:
Rusu and Seshadri disclosed the processor of claim 2, wherein the second components are selected from a group comprising: technologically different central processing units, graphics processing units, signal processing units, application-specific processing units, and multimedia engines (Rusu: Figures 6, 8, and 15 elements 600, 803, and 1503, paragraphs 59, 69, 81, and 83)(The set of Atom cores reads upon the second set of multicore processing components.).
As per claim 4:
Rusu and Seshadri disclosed the processor of claim 3, further comprising: 
a third set of multicore processing components coupled to the component controller and controlled by the component controller, the third set of multicore processing components including a plurality of homogeneous third components (Seshadri: Figures 2 elements 212 and 216, column 3 lines 31-62)(Rusu: Figures 6, 8, and 15 elements 600, 803, and 1502 and 1504, paragraphs 59, 69, 81, and 83)(Either of the set of GT Graphic cores or the set of FPGA cores reads upon the third set of multicore processing components. Seshadri disclosed a scheduler to assign tasks to a heterogeneous set of processor cores. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution.), 
wherein the third components are heterogeneous from the second components and perform a homogeneous function to the second components (Rusu: Figures 6, 8, and 15 elements 600, 803, and 1502 and 1504, paragraphs 59, 69, 81, and 83)(Either of the set of GT Graphic cores or the set of FPGA cores reads upon the third set of multicore processing components. Either set is different from the Atom cores. Either set performs the same function.)
As per claim 7:
Rusu and Seshadri disclosed the processor of claim 1, the component controller further: 
in response to the controller detecting increasing demand for the first components and decreasing demand for the second components, activating at least one first component and deactivating at least one second component (Seshadri: Figures 4-5 elements 406-408 and 504-516, column 4 lines 44-67 continued to column 5 lines 1-26, and column 6 lines 56-67 continued to column 7 lines 1-30)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple high workload thresholds for unshielding idle heterogeneous processor cores (i.e. activating) for task allocation. When the average workload exceeds a first threshold, a processor core is added to allow for additional scheduling. In addition, Seshadri disclosed using multiple low workload thresholds for shielding active heterogeneous processor cores (i.e. deactivating) from task allocation. When the average workload falls below a second threshold, a processor core is shielded from being assigned additional tasks. Once the shielded processor core finishes all assigned tasks to completion, the processor core transitions to a reduced power state. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution.).

Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rusu (U.S. 2016/0092396), in view of Seshadri et al. (U.S. 9,207,994), in view of Official Notice.
As per claim 5:
Rusu and Seshadri disclosed the processor of claim 4, wherein the third components are manufactured by a different manufacturer from the second components (Rusu: Figure 15 elements 1502-1504, paragraphs 68-69 and 83)(Rusu disclosed the Atom cores are manufactured by Intel, but doesn’t state who manufactures the graphics or FPGA cores. Official notice is given that FPGA and graphics cores are manufactured by other companies (e.g. Nvidia, Xilinx, AMD, etc.) besides Intel and can be used for the advantage of increased performance in the heterogeneous processing system of Rusu. Thus, it would have been obvious to one of ordinary skill in the art to implement non-Intel FPGA and Graphics cores within the server processor.).
As per claim 6:
Rusu and Seshadri disclosed the processor of claim 5, wherein the second set of components is a plurality of homogenous graphics processing units manufactured by a first vendor (Rusu: Figure 15 elements 1502, paragraphs 68-69 and 83)(Rusu disclosed the Atom cores are manufactured by Intel.) and the third set of components is a plurality of homogeneous graphics processing units manufactured by a second vendor (Rusu: Figure 15 elements 1502-1504, paragraphs 68-69 and 83)(In view of the above official notice, the graphics/FPGA cores are manufactured by a different company.).
As per claim 8:
Rusu and Seshadri disclosed the processor of claim 7, further comprising an external circuit coupled to each of the first components and the second components, wherein in response to the controller detecting increasing demand for a set of components, the controller sends a control signal along the external circuit corresponding to a component of the set of components to activate the component (Seshadri: Figures 4-5 elements 406, and 504-508, column 4 lines 44-67 continued to column 5 lines 1-4, column 5 lines 17-26, and column 6 lines 56-67 continued to column 7 lines 1-3)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple high workload thresholds for unshielding idle heterogeneous processor cores (i.e. activating) for task allocation. When the average workload exceeds a first threshold, a processor core is brought out of a low power state to allow for additional scheduling. Official notice is given that power control units can be implemented as external circuits to control the voltage received by processor cores for the advantage of implementing a plurality of power states. Thus, it would have been obvious to one of ordinary skill in the art to implement a power control unit in Rusu to power the various cores in different power states.).
As per claim 9:
Rusu and Seshadri disclosed the processor of claim 7, further comprising a first voltage control component coupled to each of the first components and the and a second voltage control component coupled to each of the second components, wherein in response to the controller detecting decreasing demand for a set of components, the controller sends a command to reduce voltage to a component of the set of components (Seshadri: Figures 4-5 elements 408 and 510-516, column 4 lines 44-63, column 5 lines 5-26, and column 7 lines 4-30)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple low workload thresholds for shielding active heterogeneous processor cores (i.e. deactivating) from task allocation. When the average workload falls below a second threshold, a processor core is shielded from being assigned additional tasks. Once the shielded processor core finishes all assigned tasks to completion, the processor core transitions to a reduced power state. Official notice is given that power control units can be implemented to control the voltage received by processor cores for the advantage of implementing a plurality of power states. Thus, it would have been obvious to one of ordinary skill in the art to implement a power control unit in Rusu to power the various cores in different power states. In view of the above official notice, a core in a low power state receives reduced voltage.).
As per claim 10:
Rusu and Seshadri disclosed the processor of claim 7, further comprising a first clock frequency control component coupled to each of the first components and a second clock frequency control component coupled to each of the second components (Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Official notice is given that the Intel processor cores are clocked at frequency values for the advantage of synchronous processing. Thus, it would have been obvious to one of ordinary skill in the art that the Intel processor cores have a clock frequency.), wherein in response to the controller detecting decreasing demand for a set of components, the controller sends a command to reduce voltage to a component of the set of components (Seshadri: Figures 4-5 elements 408 and 510-516, column 4 lines 44-63, column 5 lines 5-26, and column 7 lines 4-30)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed using multiple low workload thresholds for shielding active heterogeneous processor cores (i.e. deactivating) from task allocation. When the average workload falls below a second threshold, a processor core is shielded from being assigned additional tasks. Once the shielded processor core finishes all assigned tasks to completion, the processor core transitions to a reduced power state. Official notice is given that power control units can be implemented to control the voltage received by processor cores for the advantage of implementing a plurality of power states. Thus, it would have been obvious to one of ordinary skill in the art to implement a power control unit in Rusu to power the various cores in different power states. In view of the above official notice, a core in a low power state receives reduced voltage.).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusu (U.S. 2016/0092396), in view of Seshadri et al. (U.S. 9,207,994), in view of Kim (U.S. 8,200,942).
As per claim 11:
Rusu and Seshadri disclosed the processor of claim 7.
Rusu and Seshadri failed to teach further comprising a unified data bus that connects the first components and the second components, each of the first components and the second component having an encapsulation adapter that enables communication via the unified data bus.
However, Kim combined with Rusu and Seshadri disclosed further comprising a unified data bus that connects the first components and the second components (Kim: Figures 8 and 12 element 12, column 5 lines 51-56 and column 7 lines 22-41)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Kim disclosed a unified data bus connecting different processor core types. The combination implements the unified data bus of Kim into Rusu to connect the different processor cores together.), each of the first components and the second component having an encapsulation adapter that enables communication via the unified data bus (Kim: Figures 8 and 12 element 12, column 5 lines 51-56 and column 7 lines 22-41)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Kim disclosed a unified data bus connecting different processor core types. The processor core types include an encapsulation adapter. The combination implements the unified data bus and encapsulation adapters of Kim into Rusu to connect the different processor cores together.).
The advantage of implementing a unified data bus is that different technology cores and functional components can collaborate together (Kim: Column 3 lines 20-29). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a unified data bus in Rusu for the advantage of better collaboration of various different processor core components.
As per claim 12:
Rusu, Seshadri, and Kim disclosed the processor of claim 11, the unified data bus being segmented into a plurality of domains via a set of routers (Kim: Figures 8 and 12 elements 12 and 14A-C, column 5 lines 51-56 and column 7 lines 22-41)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Kim disclosed a unified data bus connecting different processor core types via routers. The set of cores connected to each router reads upon an individual domain. The combination implements the unified data bus and routers of Kim into Rusu to connect the different processor cores together.) that communicate the command from the component controller directly to a set of multicore processing components in the domain (Kim: Figures 8 and 12 element 14A-C, column 5 lines 51-56 and column 7 lines 22-41)(Seshadri: Figures 2 elements 212 and 216, column 3 lines 31-62)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Seshadri disclosed a scheduler to assign tasks to a heterogeneous set of processor cores. The combination adds the scheduler of Seshadri to the custom system-on-chip server processor of Rusu for task scheduling and execution. The combination implements the unified data bus and routers of Kim into Rusu to connect the different processor cores together. This allows for tasks sent to processor cores to be sent from the scheduler over the unified data bus and routers.).
As per claim 13:
Rusu, Seshadri, and Kim disclosed the processor of claim 12, wherein the plurality of domains are segmented based on system function of the set of multicore processing components within a corresponding domain (Kim: Figures 8 and 12 elements 12 and 14A-C, column 5 lines 51-56 and column 7 lines 22-41)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Kim disclosed a unified data bus connecting different processor core types via routers. The set of cores connected to each router reads upon an individual domain. The combination implements the unified data bus and routers of Kim into Rusu to connect the different processor cores together. Multiple routers connecting a plurality of large cores and a plurality of Atom cores segment the cores according to function.).
As per claim 14:
Rusu, Seshadri, and Kim disclosed the processor of claim 13, wherein the plurality of domains are segmented based on a manufacturing technology of the set of multicore processing components within a corresponding domain (Kim: Figures 8 and 12 elements 12 and 14A-C, column 5 lines 51-56 and column 7 lines 22-41)(Rusu: Figure 15 elements 1501 and 1503, paragraph 83)(Kim disclosed a unified data bus connecting different processor core types via routers. The set of cores connected to each router reads upon an individual domain. The combination implements the unified data bus and routers of Kim into Rusu to connect the different processor cores together. Multiple routers connecting a plurality of large cores and a plurality of Atom cores segment the cores according to manufacturing technology.).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Kodosky et al. (U.S. 2014/0359590), taught a heterogeneous system-on-a-chip.
Zonensain et al. (U.S. 2020/0225723), taught permanently disabling processing cores close to failure.
Romero et al. (U.S. 2008/0183626), taught permanently activating processor capacity based on customer purchases.
Chen et al. (U.S. 2016/0283438), taught a heterogeneous system on chip.
Wang (U.S. 2015/0121391), taught a system on a chip with a plurality of homogeneous CPUs.
Elyashev (U.S. 2010/0332658), taught disabling CPUs with utilization below deactivation thresholds.
Coppola et al. (U.S. 2017/0206169), taught a multiprocessor system on chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183